       Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 1 of 16




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

JOHN DOE,
                                                          Plaintiff,

        -against-

RENSSELAER POLYTECHNIC INSTITUTE,

                                                          Defendant.



      DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
              MOTION SEEKING A PRELIMINARY INJUNCTION

                              Civil Action No. 1:20-CV-01185
                                        (DNH/ DJS)



                                          Submitted by:

                                 Michael E. Ginsberg, Esq.
                    PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC
                                  Attorneys for Defendant
                                22 First Street, P.O. Box 208
                                Troy, New York 12181-0208
                                       (518) 266-1026


TO:     Julie A. Nociolo, Esq.
        E. Stewart Jones, Hacker Murphy
        Attorneys for Plaintiff
        28 2nd Street
        Troy, New York 12180
        Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 2 of 16




                                                  TABLE OF CONTENTS

PRELMINIARY STATEMENT ................................................................................................. 1

STATEMENT OF FACTS ........................................................................................................... 2

ARGUMENT ................................................................................................................................. 2

POINT I
   PLAINTIFF IS NOT ENTITLED TO A PRELIMINARY INJUNCTION ........................ 2
       Preliminary Injunction Standard .......................................................................................... 2
       Likelihood of Success on the Merits...................................................................................... 3
       Irreparable Injury ................................................................................................................ 11
       Balancing the Equities ......................................................................................................... 12

CONCLUSION ........................................................................................................................... 13




                                                                     i
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 3 of 16




                                PRELMINIARY STATEMENT

       In the instant matter, plaintiff seeks a preliminary injunction to prohibit defendants from

satisfying their obligations to conduct a fair and impartial hearing pursuant to Title IX of the

Education Amendments of 1972, 20 U.S.C.A. §1681 et seq. (“Title IX”) and in accordance with

Rensselaer Polytechnic Institute’s Student Sexual Misconduct Policy and Procedures (revised

August 2018) (“Aug. 2018 RPI Title IX Policy”) as plaintiff erroneously contends that he is

entitled to a hearing pursuant to Rensselaer Polytechnic Institute’s Student Sexual Misconduct

Policy and Procedures (revised August 2020) (“Aug. 2020 RPI Title IX Policy”).

       On August 14, 2020, after satisfying all legislative pre-requisites, the updated Title IX Rule

and Regulations became effective and as such, all schools and school districts that receive federal

funding were required to update and implement new Title IX Policies in compliance with the

enacting statute. As a result of such statute, RPI implemented its Aug. 2020 RPI Title IX Policy.

       When the Department of Education conducted the legislative comment period, it responded

to numerous questions regarding whether the updated Title IX Rule, effective August 14, 2020,

would have retroactive application and, in the preamble of the law and subsequent Department

guidance, the Department of Education explicitly informed inquirers that “the Rule governs how

schools must respond to sexual harassment that allegedly occurs on or after August 14, 2020” as

the new Title IX Rule did not have retroactive application.

       RPI has conducted the investigation into a Title IX complaint filed against plaintiff on or

about January 27, 2020 pursuant to the Aug. 2018 RPI Title IX Policy. On or about August 4,

2020, plaintiff was informed that the Institute’s Case Management Team determined by a

preponderance of the evidence that it was more likely than not that plaintiff violated RPI’s

applicable Title IX policy and plaintiff was informed of his right to appeal such determination.

Plaintiff, as was his right under the Policy, appealed such determination and requested that the
                                                 1
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 4 of 16




Institute conduct his hearing pursuant to the Aug. 2020 RPI Title IX Policy despite such clear

guidance from the Department of Education that the law has no retroactive application.

       As law dictates, RPI denied plaintiff’s request resulting in the instant application.

                                   STATEMENT OF FACTS

       For the sake of brevity, defendant respectfully directs the Court to the Affidavit of Title IX

Coordinator, Larry Hardy, for the relevant factual recitation in this matter.

                                          ARGUMENT

                                             POINT I
          PLAINTIFF IS NOT ENTITLED TO A PRELIMINARY INJUNCTION

                                Preliminary Injunction Standard

       "A party seeking a preliminary injunction must show (1) irreparable harm; (2) either

likelihood of success on the merits or both serious questions on the merits and a balance of

hardships decidedly favoring the moving party; and (3) that preliminary injunction is in the public

interest.” North American Soccer League LLC, v. United States Soccer Federation, Inc., 883 F.3d

32, 37(2d Cir. 2018).

        “A preliminary injunction is an extraordinary remedy and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.” Adams

v. Whitney, 2008 WL 189905 (NDNY 2008) (internal citation and quotes omitted).

       In the present matter, plaintiff has failed to demonstrate compliance with the necessary

requisites for issuance of a preliminary injunction. The entirety of plaintiff’s application is

premised upon self-serving conjecture and the proposition that non-applicable, new legislation

should be relied upon and thus, as a matter of law, the relief sought must be denied.

       At the outset, this Court should deny plaintiff’s request because plaintiff provides no

competent evidence to the court to satisfy his burden of establishing by a clear showing that he


                                                 2
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 5 of 16




was subjected to gender discrimination. Plaintiff simply provides an affidavit from his attorneys

who lack personal knowledge of the facts they allege based upon an unverified complaint which

fail to establish the require causal connection between the alleged flaw potential outcome and

gender bias.

                               Likelihood of Success on the Merits

       Plaintiff asserts claims for violation of plaintiff’s due process rights under Title IX and

claims of discrimination against him because of his sex. Plaintiff’s claims are unclear and lack the

required specificity.

Title IX

       Since “Title IX prohibits (under covered circumstances) subjecting a person to

discrimination on account of sex, it is understood to ‘bar the imposition of university discipline

where gender is a motivating factor in the decision to discipline.” Doe v. Columbia University,

831 F.3d 46, 54 (2d Cir. 2016) quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994).

       Courts have held that “it does not appear that a private right of action for disparate impact

[discriminatory practices having a disproportionately adverse effect on a protected class] is

cognizable under Title IX.” Xiaolu Peter Yu v. Vassar Coll., 97 F Supp. 3d 448, 461 (S.D.N.Y.

2015) citing Jackson v. Birmingham, 544 U.S. 167, 173 (2005).

       “In the context of university discipline, the Second Circuit has recognized two categories

of Title IX claims: (1) claims of an erroneous outcome from a flawed proceeding, and (2) claims

of selective enforcement.” Yu, 97 F Supp. 3d at 466.

       With respect to an erroneous outcome from a flawed proceeding, “a party asserts that he or

she was innocent and wrongly found to have committed the offense.” Id.




                                                 3
        Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 6 of 16




         “To demonstrate an erroneous outcome or gender based discrimination claim, the plaintiff

must provide evidence indicating that ‘gender [was] a motivating factor in the decision to

discipline.’” Doe v. Columbia, 831 F.3d at 53 quoting Yusuf, 35 F 3d at 715.

         Importantly, “[p]laintiffs who claim that an erroneous outcome was reached must allege

particular facts sufficient to cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding.” Yusuf, 35 F.3d at 715. While the “pleading burden in this regard is not

heavy” there must be some particular facts alleged where the “complaint may allege particular

evidentiary weaknesses behind the finding of an offense such as a motive to lie on the part of a

complainant or witnesses, particularized strengths of the defense, or other reason to doubt the

veracity of the charge [or] [a] complaint may also allege particular procedural flaws affecting the

proof. Id.

         “However, allegations of a procedurally or otherwise flawed proceeding that has led to an

adverse and erroneous outcome combined with a conclusory allegation of gender discrimination

is not sufficient to survive a motion to dismiss [where] [t]he fatal gap is, again, the lack of a

particularized allegation relating to a causal connection between the flawed outcome and gender

bias.” Id.

         In the instant complaint, Plaintiff alleges that because RPI will continue to conduct its

investigation and judicial proceeding in accordance with the Aug. 2018 RPI Title IX Policy,

“defendant has deprived plaintiff, on the basis of his sex, the process he is due under Title IX of

the education Amendments of 1972 and corresponding Title IX Rules through the improper

administration and/or the existence in its current state of defendants RPI’s [policy].” (Complaint ⁋

120).




                                                 4
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 7 of 16




       At the outset, Plaintiff proffers no proof aside from conjecture and surmise that RPI denied

his request to ignore relevant Department of Education administrative guidance to not apply the

new Title IX Rule (effective August 14, 2020) retroactively, because of his sex. Absent such proof,

plaintiff cannot possibly succeed on his claims.

       Furthermore, plaintiff’s claim fails because plaintiff is not entitled to the procedures

outlined in the Aug. 2020 RPI Title IX Policy because the Department of Education Office of Civil

Rights itself explicitly stated: “[w]ith respect to sexual harassment that allegedly occurred prior to

August 14, 2020, OCR will judge the school’s Title IX compliance against the Title IX statute and

the Title IX regulations in place at the time that the alleged sexual harassment occurred” and, “[i]n

other words, the Rule governs how schools must respond to sexual harassment that allegedly

occurs on or after August 14, 2020.” (See Exhibit “H” to Complaint) (emphasis supplied).

       While plaintiff requests that the Court ignore such clear guidance by asserting that “[i]t is

the Court’s role to determine whether the Title IX Rules which became effective on August 14,

2020 apply to plaintiff’s September 30, 2020 Title IX hearing,” such is a gross understatement of

the Court’s role which is to determine whether the new Title IX Regulations, expressly mandate

retroactive application to any and all conduct prohibited under Title IX that was alleged to occur

prior to August 14, 2020. See Bowen v. Georgetown University Hosp., 488 U.S. 204, 208 (1988);

see also p. 7, Plaintiff’s Memo. Of Law.

       The Supreme Court has been clear in that, “[r]etroactivity is not favored in the law” and as

such, “congressional enactments and administrative rules [,like Title IX,] will not be construed to

have retroactive effect unless their language requires this result.” Bowen, 488 U.S. at 208

(emphasis supplied).




                                                   5
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 8 of 16




       Critically, “[e]ven where some substantial justification for retroactive rulemaking is

presented, courts should be reluctant to find such authority absent an express statutory grant.” Id.

at 208—09.

       In the instant matter, the new Title IX Regulations do not dictate that the law has retroactive

application. In fact, the preamble of the enacting statute unambiguously stated the opposite, “the

Department will not enforce the regulations retroactively.” See Federal Register/ Vol. 85, No. 97,

p. 36, Docket ID ED–2018–OCR–0064 (May 19, 2020).

       It is clear that the new Title IX Rule is not retroactive and as such, the Court need not

interpret the statute in an attempt to articulate a result to the contrary. See Bowen, 488 U.S. at 208.

Furthermore, to avoid any assertion that the enacting statute was ambiguous, the Department of

Education, Office of Civil Rights again asserted that the Title IX Rule is not retroactive when, in

a notice, the Department, unambiguously stated, “[c]onsistent with the Department’s statements

in the preamble to the Title IX Rule regarding non-retroactivity, the Rule does not apply to schools’

responses to sexual harassment that allegedly occurred prior to August 14, 2020. (Exhibit “E” to

Complaint).

       While plaintiff requests that this Court ignore such clear, unambiguous directives that the

new Title IX Regulations do not apply to conduct that allegedly occurred prior to August 14, 2020,

plaintiff can cite to no authority that would support such an incongruent and illogical request.

       Plaintiff cites broadly to Christensen v. Harris County and Chevron U.S.A. Inc. v. Natural

Resources Defense Council, Inc. in an attempt to convince the Court that it should on its own

initiative hold that the new Title IX Rule has retroactive application however, such cases further

support RPI’s Policy and determination to deny plaintiff’s request as the same would be in direct

conflict with Department of Education guidance. Both Christensen and Chevron dictate that a



                                                  6
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 9 of 16




court need only interpret an ambiguous statute and, when a court is required to interpret an

ambiguous statute, the court must give effect to an agency’s regulation containing a reasonable

interpretation of such ambiguous statute. Chevron U.S.A. Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837, 842—44 (1984); Christensen v. Harris County, 529 U.S. 576, 856,

587, 589 (2000).

       Here, there are no ambiguities for the Court to interpret and, even if the statute was

ambiguous, the Court would be bound to consider the Department of Education’s own guidance

which further directs that the new Title IX Rule does not have retroactive application. Id.

       Lastly, even though plaintiff attempts to persuade the Court that RPI’s Policy of applying

the procedural provisions of its Title IX Policy that was in effect at the time of the report is at odds

with Syracuse University and Siena College, such is irrelevant as Bowen explicitly held that

“[e]ven where some substantial justification for retroactive rulemaking is presented, courts should

be reluctant to find such authority absent an express statutory grant.” Bowen, at 208—09.

       Furthermore, such is equally unpersuasive because plaintiff concedes that both Syracuse

University and Siena College “would apply their new 2020 policies (adapted to comply with the

Title IX Rules) to all Title IX cases commenced after August 14, 2020.” See, p. 7 of Plaintiff’s

brief (emphasis supplied).

       Plaintiff’s own argument defeats his entitlement to his requested relief as the investigation

into Jane Roe’s complaint against plaintiff was commenced on or about January 31, 2020 as

indicated in the notice sent to plaintiff. (Exhibit “A” to Complaint). Furthermore, RPI’s Policy is

similar to that of Syracuse University and Siena College, as represented by plaintiff’s counsel, as

RPI will apply the procedural provisions of the Sexual Misconduct policy of Rensselaer at the

time of the report.” (p. 4 of Exhibit “D” to Complaint) (emphasis supplied).



                                                   7
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 10 of 16




       Notably, the Northern District of New York, through the Decision and Order of the

Honorable Judge Scullin dated January 11, 2019, held that the Aug. 2018 RPI Title IX Policy

which permits accused students to effectively “cross-examine” complainant’s by submitting

questions through the Hearing Board, complies with Title IX due process requirements and as

such, when plaintiff proceeds with his hearing, he will be provided all Title IX due process rights

guaranteed to him. See, Doe v. Rensselaer Polytechnic Institute, et al., 1:18-CV-1374, p. 16

(N.D.N.Y. Jan. 2019).

       Based on the foregoing, it is evident that plaintiff cannot satisfy his burden of establishing

a likelihood of success on the merits and as such, his request for preliminary injunctive relief must

be denied and plaintiff’s Title IX hearing should be conducted pursuant to the Aug. 2018 RPI Title

IX Policy.

Discrimination on the Basis of Sex

       Even if the Court were to hold that plaintiff’s debunked argument has merit, plaintiff cannot

satisfy his burden of establishing a likelihood of success on the merits because, “[t]o demonstrate

an erroneous outcome or gender based discrimination claim, the plaintiff must provide evidence

indicating that ‘gender [was] a motivating factor in the decision to discipline.’” Doe v. Columbia

University, 831 F.3d 46, 53 (2d Cir. 2016) quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d

Cir. 1994).

       In an attempt to satisfy such burden, plaintiff, in a disjointed manner, asserts that he has a

reasonable probability of success on the merits because, “[d]efendant denied plaintiff’s Title IX

complaint against Jane Roe in which he accused her of sexual assault, because of his inability to

consent due to his intoxication, without a hearing[,] [w]hereas, defendant substantiated Jane Roe’s

Title IX complaint against plaintiff and a hearing panel selected by defendant will determine the


                                                 8
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 11 of 16




merits of her complaint.” (Complaint ⁋ 122 citing to Exhibits “I” and “J” to the Complaint; p. 7—

8 of Plaintiff’s Brief). Not only does such allegation fail to support any rationale interpretation of

bias, it has no logical connection to whether RPI denied plaintiff’s request to conduct his subject

hearing pursuant to the Aug. 2020 RPI Title IX Policy because he is a male or because his gender

was a “motivating factor.” Doe, 831 F.3d at 53 quoting Yusuf, 35 F.3d at 715.

       Critically, it is not possible for plaintiff to satisfy his burden because RPI’s determination

to continue utilizing the Aug. 2018 RPI Title IX Policy to conduct the hearing into alleged violative

conduct that occurred in January 2020 is in conformance with the Office of Civil Rights directives

which, in turn, is in compliance with the preamble of the new Title IX Rule as well as Department

of Education Guidance. (See, p. 4 of Exhibit “D” to Complaint, see also, Exhibit “E” to

Complaint).

       Furthermore, plaintiff’s attempt to satisfy his burden of establishing gender bias by

pointing to the CMT’s finding that he violated the Policy which, in turn, resulted in the CMT

finding that his Title IX complaint against Jane Roe lacked evidence and further, asserting that the

Institute’s denial of plaintiff’s request for a hearing on his complaint was bias is unpersuasive for

two reasons. First, plaintiff does not allege that RPI violated its policy when it denied his request

for a hearing after the CMT determined there was insufficient evidence to support his allegations

against Jane Roe, nor could he allege such. Second, when plaintiff engages in his Title IX hearing,

the Hearing Board will consider all relevant evidence including such evidence plaintiff asserted

supported his complaint and version of events and therefore, plaintiff cannot establish a likelihood

of success on the merits.




                                                  9
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 12 of 16




       Furthermore, as clearly articulated in the notice informing plaintiff of the CMT’s

determination in connection with its investigation into plaintiff’s complaint filed against Jane Roe,

the specific determination was not made because plaintiff is a male but, instead, because:

               The Case Management Team has determined, based on the Preponderance
               of the Evidence Standard, and considering the evidence in its entirety, that
               there is insufficient evidence to prove it is more likely than not that the
               Respondent [Jane Roe] violated the Sexual Assault provision of the Student
               Sexual Misconduct Policy. Specifically, the Case Management Team found
               that:
                   •   Your participation as the Complainant in complex conversation,
                       recall of details of the incident, and ability to independently gather
                       the Respondent’s keys and ID, walk steadily and independently
                       downstairs and outside apparently to smoke, regain access to the
                       building, and independently return to and access the Respondent’s
                       residence hall room at approximately 2:30 a.m. showed it was more
                       likely than not that you were not incapacitated by your use of
                       alcohol;
                   •   Although the Respondent [Jane Roe] admitted providing alcoholic
                       beverages to you as the Complainant while you were in her
                       residence hall room, the evidence was not sufficient to prove that
                       the Respondent supplied you, as the Complainant, with alcohol
                       against your will; and
                   •   The evidence was not sufficient to prove the Respondent initiated
                       the sexual activity. [Exhibit “J” to Complaint].

       Plaintiff further alleges “defendant conducted its investigation into the alleged events of

January 23, 2020 in a manner that discriminated against plaintiff because of his sex in violation of

Title IX.” (Complaint ⁋ 121). Plaintiff also alleges “[d]efendant has created an environment in

which an accused male is fundamentally denied the due process guaranteed under Title IX by

prosecuting male students under a presumption of guilt [where] [s]uch a one-sided process has

arbitrarily and selectively denied plaintiff, because of his sex, of education and extracurricular

opportunities and benefits of RPI.” (Complaint ⁋ 125).

       Again, while such allegations have no rational connection to plaintiff’s allegations that he

is entitled to change the Policy under which his Title IX Investigation has been conducted since

                                                 10
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 13 of 16




the investigation commenced on or about January 31, 2020, defendant disputes any such conjecture

and unpersuasive allegations as detailed in the accompanying Affidavit of Larry Hardy.

       Plaintiff has failed to produce any evidence that RPI’s Policy, the instant Title IX

investigation or ultimate determination was motivated by gender nor will plaintiff at the hearing.

He offers only his uninformed and self-serving conclusions which do not “cast doubt on accuracy

of the outcome of the disciplinary proceeding.” Yusef, 35 F.3d at 715. There are no assertions or

factual contentions that raise doubt on the veracity of the complaint or to establish that any of the

witnesses had a motivation to lie. Yusuf, 35 F.3d at 715.

       Plaintiff fails to establish the essence of a Title IX claim, which is that RPI disciplined

plaintiff because of his sex; therefore, plaintiff cannot establish the required element of a Title IX

claim thus, is not entitled to an injunction staying the future hearing. Doe, 831 F.3d at 54.

                                         Irreparable Injury

       “A showing of irreparable harm is ‘the single most important prerequisite for the issuance

of a preliminary injunction.” Faiveley Transp. Malmo AV v. Wabtec Corp., 559 F.3d 110, 118

(2d Cir. 2009) quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1991).

       The Second Circuit has held that “[t]o satisfy the irreparable harm requirement, [p]laintiffs

must demonstrate that absent a preliminary injunction they will suffer an injury that is neither

remote nor speculative, but actual and imminent, and one that cannot be remedied if a court waits

until the end of trial to resolve.” Grand River Enter. Six Nations, Ltd v. Pryor, 481 F.3d 60,66 (2d

Cir. 2007).

       Importantly, a plaintiff must show “that there is a continuing harm which cannot be

adequately redressed by final relief on the merits and for which money damages cannot provide

adequate compensation.” Kamerling v. Massaneri, 295 F.3d 206, 214 (2d Cir. 2002).



                                                 11
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 14 of 16




        Plaintiff herein cannot demonstrate irreparable injury that could not be compensated for

through the award of money damages. This is most evident from plaintiff’s Summons and

Complaint wherein it requests “damages in an amount to be determined at trial”.

        Furthermore, the gravamen of plaintiff’s claim is that if the hearing board finds plaintiff

violated the policy, he will have difficulty transferring to a new school or finding employment.

Plaintiff is merely speculating as to what if any actions the hearing board will take thus plaintiff

does not face “real, immediate, or irreparable harm.” Thus, the requirements as set forth in Grand

River are lacking.

                                      Balancing the Equities

        If the Court finds that plaintiff has established a serious question on the merits, plaintiff

cannot establish that balancing of the equities favor him nor that a preliminary injunction is in the

public interest.

        Plaintiff’s assertion position disregards and wholly diminishes the rights of the Jane Roe

complainant who mad serious allegations of sexual misconduct against plaintiff. Said complainant

in the Title IX matter is entitled to the procedural and substantive protections of the RPI Title IX

policies applicable at the time. To simply cater to plaintiff’s wishes in violation of the

complainant’s rights would result in an inequitable and unsavory precedent.

        Every College and University in the United States, including RPI, is required by Title IX

to timely address and reasonably respond to allegations of sexual assault and harassment. They

are required to adopt and maintain applicable policies and procedures. Which RPI has done.

        In McGrath v. Dominican Coll. of Blauvelt, 672 F. Supp. 2d 477 (SDNY 2009) the court

agreed with the United States Court of Appeals for the Sixth Circuit which found that more than

simply investigating a complaint is required.



                                                 12
     Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 15 of 16




       Here, there is no dispute that RPI adhered to its policy as it pertains to plaintiff. Plaintiff

has effectively delayed the investigation and adjudication of this matter for three (3) additional

months and is a senior whose anticipated graduation is December 2020 or May 2021.

       To allow an individual found to have violated the Student Sexual Misconduct Policy to

circumvent any and all university based ramifications and sanctions simply based upon the wishful

belief that the Court should ignore clear unambiguous directives contained in the preamble of the

statute which were reiterated in departmental guidance, would be an injustice and provide carte

blanche for engaging in rape, sexual misconduct and sexual harassment without any possibility of

university based sanction.

       Additionally, a ruling that the Title IX Rule has retroactive application would cause, within

this state, every school’s and school district’s Title IX Process to grind to a halt as such would

ipso facto dictate that any all investigations and adjudications of Title IX misconduct that occurred

prior to August 14, 2020 ran afoul of the new Rule and violated due process under Title IX.

       Such cannot constitute an equitable determination upon the balancing of equities.

                                         CONCLUSION

       As a result of the aforementioned it is evident that plaintiff has failed to meet his burden

for the issuance of a preliminary injunction.

       Defendants respectfully request an Order of this Court denying plaintiff’s motion for

injunctive relief, together with costs, disbursements and such other and further relief as this Court

deems just and proper.




                                                 13
      Case 1:20-cv-01185-DNH-DJS Document 10 Filed 10/05/20 Page 16 of 16




Dated: October 5, 2020

                                         ________________________________________
                                         Michael E. Ginsberg, Esq.
                                         PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC
                                         Attorney for Defendant,
                                         Rensselaer Polytechnic Institute
                                         22 First Street, P.O. Box 208
                                         Troy, New York 12180
                                         Telephone: (518) 266-1026
TO:    Julie A. Nociolo, Esq.
       E. Stewart Jones, Hacker Murphy
       Attorneys for Plaintiff
       28 2nd Street
       Troy, New York 12180




                                           14
